DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is in response to the Applicant’s communication dated 04/07/2021.
Claims 1, 2, 4-12, 14-16, 18-20 and 25-50 have been submitted for examination.

INFORMATION DISCLOSURE STATEMENT
No additional information disclosure statement (IDS) has been filed.
PRIORITY
The instant application, filed 09/09/2019, is a continuation of PCT/EP2018/055622, filed 03/07/2018, which claims Priority from Provisional Application 62/468,808, filed 03/08/2017.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was provided by the Applicant’s Representative, Payam Rashidi, on 04/28/2021.
The Examiner’s Amendment is as follows:

1.	(Amended) A method, comprising:	 	pre-shaping data traffic to produce a pre-shaped data traffic, wherein the pre-shaping the data traffic includes inserting dummy packets into a data flow; [[and]]	performing encryption or authentication operations on the pre-shaped data traffic, wherein the pre-shaping the data traffic contributes to preserving of relative timing and ordering of data packets transmitted in a packet network; and	using at least part of the dummy packets for management channel transmissions or for Encryption Key Exchange (EKE).
2-3.	(Canceled) 
13.	(Canceled)
17.	(Canceled)
18.	(Amended) A packet engine for handling data packets in a packet network, the packet engine comprising:		a first circuitry couplable to a second circuitry, the first circuitry configured to:		control pre-shaping of data traffic to produce a pre-shaped data traffic, wherein the pre-shaping the data traffic includes inserting dummy packets into a data flow and wherein the pre-shaped data traffic can be outputted to the second circuitry so that the second circuitry can perform encryption or authentication operations on the pre-shaped data traffic; and		contribute to preserving of relative timing and ordering of data packets transmitted in the packet network by the pre-shaping of the data traffic; and	an interface, wherein the first circuitry is couplable to the second circuitry via the interface, and wherein the first circuitry is configured to enlarge an inter-packet gap at the interface. 
19.	(Canceled)
21-24.	(Canceled)
25.	(Amended) A system, comprising:			a first circuitry configured to:		pre-shape data traffic by inserting dummy packets into a data flow at a repetition interval to produce a pre-shaped data traffic, and		contribute to, by pre-shaping the data traffic, preserving of relative timing and ordering of data packets transmitted in a packet; and	a second circuitry configured to:		perform encryption or authentication operations on the pre-shaped data traffic, and contribute to preserving an unchanged time difference between a start of consecutive data packets and preserving an unchanged order of data packets.
28.	(Canceled)
32.	(Amended) A method, comprising:	generating a pre-shaped set of data packets comprising one or more dummy packets and an original set of data packets, wherein the generating the pre-shaped set of data packets comprises inserting the dummy packets into the original set of data packets; and	generating a secured set of data packets from the pre-shaped set of data packets, a number of packets associated with the secured set of data packets is equal in size to a number of packets associated with the pre-shaped set of data packets, and the secured set of data packets comprises one or more of an encrypted, decrypted or authenticated replacement of the original set of data packets, wherein the generating the pre-shaped set of data packets and the generating the secured set of data packets contributes to preserving of relative timing and ordering of data packets transmitted in a packet network.
33-34.	(Canceled) 
41.	(Amended) A computer program product, comprising a non-transitory computer usable storage having a computer readable program code embodied therein, the computer readable program code adapted to be executed to implement a method, the method comprising: generate a pre-shaped set of data packets comprising one or more dummy packets and an original set of data packets, wherein the generating the pre-shaped set of data packets comprises inserting the dummy packets into the original set of data packets; and	generate a secured set of data packets from the pre-shaped set of data packets, a number of packets associated with the secured set of data packets is equal in size to a number of packets associated with the pre-shaped set of data packets, and the secured set of data packets comprises one or more of an encrypted, decrypted or authenticated replacement of the original set of data packets, wherein the generating the pre-shaped set of data packets and the generating the secured set of data packets contributes to preserving of relative timing and ordering of data packets transmitted in a packet network.
computer program product inserting 
43.	(Amended) The computer program product performing 
44.	(Amended) The computer program product delaying 
45.	(Amended) The computer program product performing 
46.	(Amended) A computer program product, comprising a non-transitory computer usable storage having a computer readable program code embodied therein, the computer readable program code adapted to be executed to implement a method, the method comprising: pre-shape data traffic to produce a pre-shaped data traffic, wherein the pre-shaping the data traffic includes inserting dummy packets into a data flow; 	perform encryption or authentication operations on the pre-shaped data traffic, wherein the pre-shaping the data traffic contributes to preserving of relative timing and ordering of data packets transmitted in a packet network; and	use at least part of the dummy packets for management channel transmissions or for Encryption Key Exchange (EKE).
47. 	(Amended) The computer program product comprises performing 
48.	(Amended) The computer program product performing 
51.	(New)	The packet engine of claim 18, wherein at least part of the dummy packets is used for management channel transmissions or Encryption Key Exchange (EKE).
52.	(New)	The method of claim 1, wherein the inserting the dummy packets into the data flow comprises inserting the dummy packets into the data flow at a repetition interval.

54.	(New)	The system of claim 25, further comprising an interface, wherein the first circuitry is couplable to the second circuitry via the interface, and wherein the first circuitry is configured to enlarge an inter-packet gap at the interface.
55.	(New)	The computer program product of claim 41, wherein at least a subset of the dummy packets is used for management channel transmissions or Encryption Key Exchange (EKE).
ALLOWED CLAIMS
Claims 1, 4-12, 14-16, 18, 20, 25-27, 29-32 and 35-55 of the instant application are allowed.

REASONS FOR ALLOWANCE
Independent Claims 1, 18, 25, 32, 41 and 46 are allowable based on the remarks and amendments to the Claims. The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of Claims 1 and 46 is the combination of limitations recited, including “using at least part of the dummy packets for management channel transmissions or for Encryption Key Exchange (EKE)”.

The primary reason for the allowance of Claim 18 is the combination of limitations recited, including “an interface, wherein the first circuitry is couplable to the second circuitry via the interface, and wherein the first circuitry is configured to enlarge an inter-packet gap at the interface”.

The primary reason for the allowance of Claim 25 is the combination of limitations recited, including “pre-shape data traffic by inserting dummy packets into a data flow at a repetition interval to produce a pre-shaped data traffic”.

inserting the dummy packets into the original set of data packets, wherein the generating the pre-shaped set of data packets and the generating the secured set of data packets contributes to preserving of relative timing and ordering of data packets transmitted in a packet network”.
The concept of pre-shaped data traffic is disclosed in cited prior art reference U.S. PGPub No. 2008/0109889 (Bartels). However, the cited reference fails to teach or suggest inserting dummy packets into a data flow, as recited in Claim 1.
During the course of examination, the examiner found these additional references:
U.S. PGPub No. 2018/0227317 (Xu) teaches inserting dummy packets into a data flow. However, the cited reference fails to at least teach or suggest using at least part of the dummy packets for management channel transmissions or for Encryption Key Exchange (EKE), as recited in Claims 1 and 46.
U.S. PGPub No. 2015/0063375 (Tzeng) teaches time stamping at an ingress port or the egress port of the packet engine. However, the cited reference also fails to at least teach or suggest to enlarge an inter-packet gap at the interface, as recited in Claim 18.
U.S. PGPub No. 2015/0244828 (Heydon) teaches to insert dummy packets into the data flow at a repetition interval. However, the cited reference fails to at least teach or suggest to perform encryption or authentication operations on the pre-shaped data traffic, and contribute to preserving an unchanged time difference between a start of consecutive data packets and preserving an unchanged order of data packets, as recited in Claim 25.
U.S. Patent No. 10,476,798 (Siebenthaler) teaches an ordering of the packets is maintained so that packets are not routed in a different order in time than they were received. However, the cited reference fails to at least teach or suggest generating the pre-shaped set of data packets and the generating the secured set of data packets contributes to preserving of relative timing and ordering of data packets transmitted in a packet network, as recited in Claims 32 and 41.
U.S. PGPub No. 2009/0323932 (Youn) teaches encryption or authentication operations without insertion of additional packets into the pre-shaped data traffic. However, 
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art.
While the prior art does disclose pre-shaped data traffic, no reasonable combination of arts teaches all of the cited limitations, in combination with the rest of the limitations recited in the independent claim, in a way that would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Additional search does not yield any other specific references that, either singularly or in combination with previous cited references, would result in reasonable and proper rejections to all of the feature limitations of the pending independent claims under 35 U.S.C 102, or 35 U.S.C.103 with proper motivation.
The Applicant’s arguments and amendments, in combination with the Examiner’s Amendment above, have overcome the pending objections and prior art rejections. 
Therefore, independent 1, 18, 25, 32, 41 and 46 are considered to be allowable. 
Claims 4-12, 14-16, 26, 29, 49 and 52 depend on independent claim 1, and therefore also allowed.
Claims 20, 27, 30, 50 and 51 depend on independent claim 18, and therefore also allowed.
Claims 31, 53 and 54 depend on independent claim 25, and therefore also allowed.
Claims 35-40 depend on independent claim 32, and therefore also allowed.
Claims 42-45 and 55 depend on independent claim 41, and therefore also allowed.
Claims 47-48 depend on independent claim 46, and therefore also allowed.
Therefore, Claims 1, 4-12, 14-16, 18, 20, 25-27, 29-32 and 35-55 are in condition for allowance.
Comments on Statement of Reasons for Allowance”.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited, for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        /MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498